department of the treasury internal_revenue_service washington d c date number release date gl-107284-99 cc el gl b2 uilc memorandum for from gary d gray assistant chief_counsel general litigation subject hardship refund request of legend taxpayers service_center x date a date b date c discussion the national_taxpayer_advocate has issued a taxpayer_assistance_order tao dated date a to the service_center director service_center x directing the issuance of a refund to taxpayers this tao was issued because the national_taxpayer_advocate concluded that the service made a mistake in the process of crediting the account of the taxpayers for the date b year with an overpayment from the date c year rather than refunding the amount to them based on the facts presented we are not prepared to dispute the national taxpayer advocate’s implicit conclusion that the mistake constituted a clerical_error mathematical or clerical errors may generally be undone by the service see eg sec_6213 matter of 99_f3d_740 5th cir unauthorized and accidental abatement of assessment is ineffective 311_fsupp_1184 s d n y when abatement issued because of mistake of fact or bookkeeping error assessment may be reinstated in view of the fact that the taxpayers’ account has already been credited with the amount of the requested refund we would recommend that the service obtain the taxpayers’ written_agreement that the credit can be reversed leaving a properly gl-107284-99 assessed amount unpaid this will serve to avoid any future controversy about the account cc associate counsel domestic
